02-11-564&565-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00564-CR
NO. 02-11-00565-CR
 
 



Ex parte Christopher Gillette


 


 



 
 
----------
FROM THE 362nd
District Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Christopher Gillette attempts to appeal from the trial court’s orders denying
his requested bail reduction and habeas corpus relief.  On December 21, 2011,
we notified the parties in writing that we had not received the trial court’s
certifications of Appellant’s right of appeal in these two cases and stated
that these appeals would be dismissed if we did not receive those
certifications.[2]  But on February 29,
2012, Appellant filed a pro se motion to dismiss these appeals, and his
retained counsel filed a motion to withdraw as attorney of record on that same
date.  We have received no response to those motions, nor have we received the
trial court’s certifications of Appellant’s right of appeal in these cases.
Accordingly,
we hold that under the unique facts of these cases, Appellant’s motion to
dismiss these appeals substantially complies with rule 42.2(a) of the Texas
Rules of Appellate Procedure.[3]  We therefore grant
Appellant’s motion to dismiss these appeals, and we dismiss these appeals.
Retained
counsel’s motion to withdraw as attorney of record in each case, however, is
denied.[4]
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  May 3, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
25.2(d).


[3]See Tex. R. App. P.
42.2(a).


[4]See Tex. R. App. P.
48.4.